EXHIBIT 10.2

 

MODIFICATION NO. 2 TO AMENDED AND RESTATED REVOLVING LOAN AND

SECURITY AGREEMENT AND NOTES SECURED BY DEED OF TRUST

 

This Modification No. 2 to Amended and Restated Revolving Loan and Security
Agreement and Notes Secured by Deed of Trust (“Modification”), dated as of
November 1, 2003 (“Effective Date”), is entered into by Toyota Motor Credit
Corporation, a California corporation (“TMCC”), Lithia Real Estate, Inc., an
Oregon corporation (“Borrower”), with reference to the following:

 

A.            TMCC has made or may make Advances to Borrower up to the principal
amount of Forty Million Dollars ($40,000,000) and certain Term Loans
(collectively the “Loan”).  The Loan is evidenced by that certain Amended and
Restated Loan and Security Agreement, dated May 10, 2002, as amended by that
certain Modification No. 1 to Amended and Restated Revolving Loan and Security
Agreement and Note Secured by Deed of Trust dated July 8, 2003 (“Modification
No. 1”) (as amended, the “Loan Agreement”).  The Loan Agreement and all other
documents now or hereafter executed which evidence or further secure the Loan,
as the Loan may from time to time be modified, supplemented, extended or
renewed, are hereinafter collectively referred to as the “Loan Documents.”

 

B.            The parties have agreed to make certain modifications to the
conditions to the conversion of an Advance(s) to a Term Loan by the Borrower.

 

NOW THEREFORE, in consideration of the premises and mutual covenants contained
in this Modification the parties agree as follows:

 

1.             Definitions.  All capitalized terms used herein shall have the
meanings given to them in the Loan Agreement unless otherwise specifically
defined herein.

 

2.             Modifications to Loan Agreement.

 

a.             Section 2.1b of the Loan Agreement is amended by adding to the
end of the first sentence before the period the following:

 

“; provided, however, that no Advances shall be made from and after the date
that is one hundred twenty days before the Maturity Date”

 

b.             Subsection 2.2b of the Loan Agreement is amended in its entirety
to read as follows:

 

“b.           Limitations.  In addition to the conditions set forth in Section
4.2 hereof, Borrower’s request to convert one or more Advances into a Term Loan
shall on each occasion be subject to the following conditions:  (i) TMCC shall
have approved the Borrower’s request in writing, which approval shall be
provided in TMCC’s sole and absolute discretion; (ii) the principal amount of
the relevant Term Loan shall not exceed the Loan Value of the applicable Term
Loan Collateral; (iii) the aggregate principal amount of all Term Loans shall
not exceed the lesser of the aggregate Loan Value of all Term Loan Collateral or
$70,000,000.00; and (iii) the Conversion Date shall be a Business Day not later
than the Maturity  Date of the Revolving Loan.”

 

1

--------------------------------------------------------------------------------


 

3.             Conditions to the Effective Date.  The amendment provided for
herein shall be effective as of the date indicated above provided that the
following conditions shall have been met by Borrower or waived by TMCC or as
otherwise specifically provided for herein;

 

a.             Borrower shall have paid all legal fees, title insurance fees,
and recording costs incurred in connection herewith;

 

b.             Borrower shall have paid to TMCC all applicable late charges,
accrued interest, and other payments due and payable to TMCC under the Loan
Documents as of the date hereof; and

 

c.             Borrower shall not be in default under the Loan Documents and no
event shall have occurred which with the passing of time or giving of notice
would be a default thereunder.

 

d.             Borrower shall have executed and delivered such additional
instruments and documentation relating to the Loan as TMCC may require, in
TMCC’s sole discretion.

 

4.             Representations and Warranties.  The Borrower and Guarantor each
hereby restate and reaffirm to TMCC all of the representations and warranties
contained in the Loan Agreement as if made on the date hereof and fully set
forth herein.

 

5.             Effect of Agreement.  As amended herein, all of the terms,
covenants and conditions of the Notes and other Loan Documents remain in full
force and effect.  All references in the Loan Documents to any Loan Document
shall mean as amended by this Modification.  Nothing herein shall be deemed or
construed to be an impairment of the lien of the Deed of Trust, and the lien of
the Deed of Trust shall remain a first lien encumbering the Property.  To the
extent of any conflict between the provisions of the Notes, the Loan Agreement
or other Loan Documents and the provisions of this Modification, the provisions
of Modification shall prevail and control.  Borrower hereby acknowledges,
certifies and reaffirms its obligations under the Loan Documents as modified
hereby.

 

6.             Further Documentation.  The parties agree to execute such further
documents as TMCC may from time to time require in order to give full force and
effect to this Modification.

 

7.             Applicable Law.  This Modification shall be governed by the laws
of the State of Oregon

 

IN WITNESS WHEREOF, the parties hereto have executed this Modification No. 2.

 

BORROWER:

LITHIA REAL ESTATE, INC.

 

 

 

 

 

By:

/s/ Jeffrey B. DeBoer

 

 

 

Jeffrey B. DeBoer

 

 

 

Senior Vice President and CFO

 

 

 

TMCC

TOYOTA MOTOR CREDIT CORPORATION

 

 

 

 

 

By:

/s/ David Pelliccioni

 

 

 

David Pelliccioni

 

 

 

Group Vice President

 

 

2

--------------------------------------------------------------------------------